Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 	No amendments have been made to the claims since the after-final response filed November 18, 2020.  Applicants arguments in the after-final response were addressed in the Advisory Action mailed December 7, 2020.  In the current RCE, it is requested that the Examiner consider the arguments and amendments previously filed on November 18, 2020.

Claims 47-58 are currently pending and are under examination.
Benefit of priority is February 19, 2014.

	Applicants urge that the previous office action should not have been made final because of the new ODP rejections. Additionally, Applicants argue that the Examiner should have been aware of these USPs because they were cited in an IDS in the parent application. In response, there is no IDS filed in this instant application at the time of final rejection. Even so, 101 US patent documents were filed in the parent (plus 31 
Withdrawal of Rejections:
The rejection of Claim(s) 47-58 is/are under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al. (February 14, 2013; WO 2013/022738) is withdrawn due to the amendment to the claims restricting the fusion protein to comprising IDS and the p97 polypeptide to the fragment of SEQ ND NO: 14 or having at least 80% sequence identity to polypeptide consisting of SEQ ID NO: 14.
The rejection of Claims 47- 58 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,392,605 is withdrawn due to the filing of a terminal disclaimer.
The rejection of Claims 47-54 on the ground of nonstatutory double patenting as being unpatentable over Claims 6-8, 14, 15, and 20 of U.S. Patent No. 8,722,019 is withdrawn due to the amendments to the claims restricting the fusion protein to comprising IDS and the p97 polypeptide to the fragment of SEQ ND NO: 14 or having at least 80% sequence identity to polypeptide consisting of SEQ ID NO: 14.


Maintenance of Rejections, modifications necessitated by amendment:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 and 22 of U.S. Patent No. 9,364,567. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent Claim 1-8 and 22 are drawn to a fragment of p97 comprising SEQ ID NO: 14 fused at its N- or C-terminus to IDS. The instant Claim 47 broadens patent Claim 1-8 and 22 because this claim comprises the fragment having sequence ID NO: 14. 

1. A composition, comprising a conjugate and a pharmaceutically acceptable carrier, where the conjugate comprises at least one isolated p97 polypeptide of up to 50 amino acids in length, where the polypeptide comprises an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 13), and where the p97 polypeptide is covalently or operatively linked to an agent, to form a p97-agent conjugate.
7. The composition of claim 1, where the agent is a molecule having a molecular weight of 50 to 2000 daltons, a polypeptide, a peptide mimetic, a peptoid, or an aptamer.
21.    The composition of claim 7, where the polypeptide associates with a lysosomal storage disease.
22.    The composition of claim 21, where the polypeptide is selected from one or more of aspartylglucosaminidase, acid lipase, cysteine transporter, Lamp-2,.alpha.-galactosidase A, acid ceramidase, .alpha.-L-fucosidase, .beta.-hexosaminidase A, GM2-ganglioside activator (GM2A), .alpha.-D-mannosidase, .beta.-D-mannosidase, arylsulfatase A, saposin B, neuraminidase, .alpha.-N-acetylglucosaminidase phosphotransferase, phosphotransferase .gamma.-subunit, L-iduronidase, iduronate-2-sulfatase, heparan-N-sulfatase, .alpha.-N-acetylglucosaminidase, acetylCoA:N-acetyltransferase, N-acetylglucosamine 6-sulfatase, galactose 6-sulfatase, .beta.-galactosidase, N-acetylgalactosamine 4-sulfatase, hyaluronoglucosaminidase, sulfatases, palmitoyl protein thioesterase, tripeptidyl peptidase I, acid sphingomyelinase, cathepsin A, cathepsin K, .alpha.-galactosidase B, NPC1, NPC2, sialin, and sialic acid transporter, including active fragments and variants thereof.
	Thus, '567 claims compositions comprising p97 fragment consisting of no more more than 50 amino acids in length and having at least 80% identity to DSSAFTLDELR and a pharmaceutically acceptable carrier.
	Further, '567 defines compositions to include pharmaceutical compositions
Some embodiments include compositions (e.g., pharmaceutical compositions, therapeutic compositions, diagnostic compositions), comprising a p97 protein or conjugate described herein, and a pharmaceutically acceptable or pharmaceutical grade carrier. Col. 4, line 34.

The term "conjugate" is intended to refer to the entity formed as a result of covalent or non-covalent attachment or linkage of an agent or other molecule, e.g., a biologically active molecule, to a p97 polypeptide. One example of a conjugate polypeptide is a "fusion protein" or "fusion polypeptide," that is, a polypeptide that is created through the joining of two or more coding sequences, which originally coded for separate polypeptides; translation of the joined coding sequences results in a single, fusion polypeptide, typically with functional properties derived from each of the separate polypeptides. Col. 9, line 7.
	Therefore, Applicants arguments that the claims of '567 do not claim pharmaceutical compositions comprising a fusion protein comprising a p97 fragment consisting of an amino acid sequence that hast at least 80% identity to DSSAFTLDELR and iduronate-2-sulfatase is not persuasive.

NEW Rejection:
Claims 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,772,939 (child patent of USP 9,364,567 above). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Instant Claims 55-58 are drawn to a method for the treatment of a lysosomal storage disease in a subject in need thereof comprising administering to the subject the a pharmaceutical composition comprising a p97 (melanotransferrin) fusion protein comprising: (i) an iduronate-2-sulfatase (IDS) polypeptide fused to the C-terminus of a p97 polypeptide fragment and an optional heterologous peptide linker (L) in between, wherein the p97 polypeptide consists of the amino acid sequence having at least 80% 
	The patent Claims read on this claimed invention. Claim 1 is drawn to a method for facilitating the transport of therapeutic agents across the blood brain barrier (BBB) comprising administering to a subject in need thereof, a pharmaceutical composition comprising a p97 fragment that is conjugated to a therapeutic agent optionally via a linker, to form a p97-agent conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO: 13), Claims 7 and 9 add that the therapeutic agent of the conjugate is associated with a lysosomal storage disease to treat a lysosomal storage disease in a subject in need thereof, and Claims 10 and 15 state that the lysosomal storage disease is mucopolysaccharidosis type II (Hunter syndrome).
	 At Col. 4, line 5+, the patent teaches that the the polypeptide associates with a lysosomal storage disease includes iduronate-2-sulfatase.  
	Therefore, the instant and the patented claims are obvious variations of each other and they are not patentably distinct from each other.

	The newly presented grounds of rejection based on obviousness-type double patenting will not preclude the finality of this Office action. Indeed, these grounds of rejection involve conflicting claims in a copending application newly disclosed to the Examiner, which have common inventors with the present application, and applicants did not call the attention of the Office to these applications. Applicants will not be permitted to extend the prosecution of the present application by reason of their inaction with regard to notice to the Office of conflicting claims in a copending application, the 
	

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656